Order entered January 12, 2018




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-17-00917-CR

                             DUNTA MORRIS JOHNSON, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                             Trial Court Cause No. F17-00400-X

                                              ORDER
          Before the Court are appellant’s January 8, 2018 first motion for extension of time to file

appellant’s pro se response, letter accompanying the motion, and his request for access to the

record.

          On December 8, 2017, appellant’s counsel filed a motion to withdraw and supporting

Anders brief. In the motion to withdraw, Counsel represented that she had mailed appellant a

copy of the record. In his first motion for extension, appellant represents that the appellate

record was “first made available” to him on December 22, 2017. He further states, however, that

he does not have “all the information” he requires to prepare his response.             In the letter

accompanying appellant’s motion, he states he needs an extension of time because he has “not

had access to my appellate record or to a law library.”      In his request for access to the record,
appellant requests that the record be sent to him at his prison unit or that he be bench warranted

back to Dallas County to receive access.

       Because it appears appellant may not have received a copy of the record, appellant’s

request for the record is GRANTED. We ORDER counsel to, within FIFTEEN DAYS of the

date of this order, send appellant a copy of the record by first class mail and to file with the Court

written verification that the record has been mailed to appellant.

       Appellant’s first motion for extension is GRANTED.              We EXTEND the time for

appellant to file his pro se response to counsel’s Anders brief until March 19, 2018.

       We DIRECT the clerk to transmit a copy of this order by electronic transmission to

counsel for both parties. We further DIRECT the clerk to transmit a copy of this order by first

class mail to Dunta Morris Johnson, TDCJ No. 02144140, Fort Stockton Unit, 1536 IH-10 East,

Fort Stockton, Texas 79735.




                                                       /s/    ADA BROWN
                                                              JUSTICE




                                                 –2–